Case: 2:19-cv-05001-JLG-EPD Doc #: 14 Filed: 01/06/21 Page: 1 of 2 PAGEID #: 1498



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Christian Gerard Gibson,

            Plaintiff,

      v.                                       Case No. 2:19-cv-5001

Commissioner of
Social Security,

            Defendant.

                                       ORDER
      This matter is before the court for consideration of the
December 16, 2020, report and recommendation of the United States
magistrate judge to whom this case was referred pursuant to 28
U.S.C.     §636(b).      The    magistrate       judge    concluded    that    the
administrative law judge erred in his consideration of the opinion
of Dr. Trevor A. Davy, D.P.M, plaintiff’s treating physician, and
failed to give good reasons for giving Dr. Davy’s opinion only
partial weight.       The magistrate judge recommended that plaintiff’s
first assignment of error be sustained, that the decision of the
Commissioner be reversed, and that the case be remanded pursuant to
42 U.S.C.§405(g), sentence four, for further proceedings.
      The report and recommendation specifically advised the parties
that failure to object to the report and recommendation within
fourteen days of the report will result in a waiver of the right to
de novo review by the district judge and a waiver of the right to
appeal the judgment of the district court.                Doc. 13, p. 28.      The
time period for filing objections to the report and recommendation
has   expired,    and    no    party   has     objected   to   the    report   and
recommendation.
Case: 2:19-cv-05001-JLG-EPD Doc #: 14 Filed: 01/06/21 Page: 2 of 2 PAGEID #: 1499



        The court agrees with the report and recommendation of the
magistrate judge (Doc. 13) and it is hereby adopted.                   Plaintiff’s
first assignment of error is sustained.                     The decision of the
Commissioner      is   reversed,    and       this   case   is   remanded   to   the
Commissioner under 42 U.S.C. §405(g), sentence four, for further
proceedings consistent with the report and recommendation.                       The
clerk     shall   enter   judgment        reversing     the      decision   of   the
Commissioner and remanding this case.


Date: January 6, 2021                      s/James L. Graham
                                   James L. Graham
                                   United States District Judge




                                          2
